Citation Nr: 0419107	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial, compensable disability rating for 
left foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active service from July 2000 to February 
2001.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law 
Judge at a hearing at the St. Louis, Missouri RO in March 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant testified that her service-connected left foot 
plantar fasciitis has increased in severity since the August 
2001 VA compensation examination.  She also testified that 
the pain caused by her foot disability impairs her ability to 
stand or walk and prevents her from running.  The United 
States Court of Appeals for Veterans Claims (CAVC) held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See VA O.G.C. Prec. Op. No. 
11-95 (April 7, 1995) (another VA examination is required 
when disability in question has undergone an increase in 
severity since the time of the last VA examination).  

VA's duty to assist the appellant includes obtaining relevant 
medical records and a medical examination and/or opinion 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

The RO denied service connection for a right foot condition 
in an August 2003 rating decision.  The appellant filed a 
notice of disagreement in March 2004.  The RO has not 
provided the appellant a statement of the case on this issue.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that she provide 
any evidence in her possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for her service-connected left 
foot plantar fasciitis.  Appellant should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the appellant should be notified of such 
and the efforts used in requesting these 
records.  

3.  After completion of # 1-2, the 
appellant should be scheduled for a VA 
examination to determine the nature and 
severity of her service-connected left 
foot plantar fasciitis.  The examiner 
must review the claims file.  

The findings and opinions regarding the 
resulting impairment should account for 
any functional limitations from pain or 
other pathology such as impairment of 
appellant's ability to stand, walk, run 
or otherwise use her left foot, which is 
supported by adequate pathology and 
evidenced by visible behavior of the 
appellant.  Any medical findings and 
opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

4.  The issue on appeal should then be 
readjudicated.  If the requested benefit 
is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to 
appellant's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  

5.  The VBA AMC must issue the appellant 
a statement of the case on the issue of 
service connection for a right foot 
condition.  The VBA AMC should advise 
appellant of the need to timely file a 
substantive appeal to perfect appellate 
review.  

6.  Should this appellant file a timely 
substantive appeal the VBA AMC should 
readjudicate the issue based on the 
evidence already of record and any 
development deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should the 
claim remain denied, the VBA AMC will 
issue a supplemental statement of the 
case and provide appellant a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


